McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that the trial court erred by ordering that the Chester Redevelopment Authority was dissolved.
As the majority notes, Section 4.1 of the of the Law provides in pertinent part:
If a city authority has never issued any bonds, or incurred any other debts or contractual obligation, or has paid and has been released from and discharged of all debts and bonded, contractual and other obligations, the governing body of the city may ... find and declare by proper resolution that its functions can be more properly carried out by a county authority and that there is no longer any need for the authority created for such city to function. In such ease the governing body shall issue a certificate reciting the adoption of such resolution, and shall cause such certificate to be filed with the Department of State and two duplicates thereof with the Department of Community Affairs. Upon such filing the city authority shall cease to function, and title to any assets held by the authority at that time shall pass to the city. A copy of the certificate described in this section shall be admissible in any suit, action or proceeding and shall be conclusive proof that the authority has ceased to be in existence.
35 P.S. § 1704.1.
The record reveals that a time-stamped copy of the certificate was submitted into evidence and that the Authority did not object to the authenticity of the certificate. Pursuant to Section 4.1 this constitutes “conclusive proof that the authority has ceased to be in existence.” However, the majority con-*36eludes that under Section 4.1, in addition to presenting evidence of the certificate, the City must demonstrate that the authority has paid and been released from all debts and obligations. The majority reasons that this conclusion is supported by the legislature’s clear intention to protect creditors.
While I agree with the majority’s interpretation of the legislature’s intent I do not agree with the majority’s conclusion that the trial court disregarded and thwarted the aims of the General Assembly. In its order dated June 29, 1995, the trial court directed that in addition to assuming all the assets of the Authority, the City must assume all its legally incurred debts and liabilities. Trial court order, June 29, 1995, Reproduced Record at 218a.
Accordingly, I would conclude that the prerequisites for dissolving the authority were satisfied and that the trial court did not err.